Title: From John Adams to John Thornton Kirkland, 28 August 1818
From: Adams, John
To: Kirkland, John Thornton



Dear Sir
28 Aug. 1818

I have had no Opportunity, till this hour to acknowledge your kind Letter of the 12th
I had private and Selfish Motives enough, as well as of a more public generous and honourable Nature, to have accepted your obliging Invitation: but a diffidence in my own Strength of Mind and Body at my Age constrained me much against my Inclination to absent myself.
I had entertained hopes that my Son would be present, and am Sure it was his Wish: but his time is not at his own disposal.
I have no pretensions to Skill in publick Speaking: but I am perfectly Sure that Taste in Speaking as well as in Writing is the Same in all Ages Nations and Languages. It is pure, unadulterated Nature.
All Affectation is to be avoided as Abominable. And therefore that all wandering Teachers of Rhetorick & Oratory, as a Man of Sense would hear itinerant Preachers of Theology, ought to be regarded with critical Suspicion. The flaming blazing Oratory So much admired and imitated by Some is not the Oratory of Domosthenes or Cicero, or even of Isocrates; certainly nor that of Nature.
With great & Sincere Esteem for yourself and an ardent Affection for your University, I have the honour to be/ Sir your most obedient and humble Servant

John Adams